internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc ebeo 2-plr-111807-99 date date do ty taxpayer qualified hazardous duty area reserve unit this is in response to your letter dated date requesting a ruling whether the exclusion from income for combat_pay contained in sec_112 of the internal_revenue_code the code to applies to payments under the ready reserve mobilization income insurance program facts taxpayer a member of the reserve unit was mobilized and reported for active_duty in the armed_forces on serving in a public affairs unit in support of operations in the qualified hazardous duty area she was discharged on taxpayer served in the qualified hazardous duty area from through during this period taxpayer qualified for the income_tax exclusion in code sec_112 for active_service in a combat_zone and received hostile fire pay taxpayer participated in the ready reserve mobilization income insurance program rrmiip a program which became effective on date u s c sections the rrmiip was an insurance program available to members of the ready reserves who were involuntarily called to active_duty for more than days it was intended to replace lost income from civilian employment ready reserve members could purchase rrmiip benefits in increments from dollar_figure to dollar_figure taxpayer applied for a benefit of per month and paid premiums of per month from through taxpayer who was called to active_duty on became eligible for rrmiip benefits on after days of service on she plr-111807-99 was transferred to the qualified hazardous duty area on taxpayer received an rrmiip benefit of the rrmiip was intended to be an actuarially sound program but the assets available in the insurance fund were insufficient to pay the full amount due consequently beginning with the period date benefit payments were prorated to percent of the monthly benefit amount subsequent to that date taxpayer received six bi-monthly payments of between and and a payment of on in date congress enacted a supplemental appropriation bill to fund the rrmiip on taxpayer received a payment of law code sec_61 includes in gross_income all income from whatever source derived unless otherwise excluded sec_61 defines gross_income as including compensation_for services including fringe_benefits and similar items code sec_112 provides that gross_income does not include compensation received for active_service as a member below the grade of commissioned_officer in the armed_forces_of_the_united_states for any month during any part of which the member served in a combat_zone sec_112 provides that the term combat_zone means any area which the president of the united_states by executive_order designates for purposes of this section as an area in which armed_forces_of_the_united_states are or have engaged in combat sec_1 of publaw_104_117 110_stat_827 provides that for purposes of sec_112 a qualified hazardous duty area shall be treated in the same manner as if it were a combat_zone subsection b defines the term qualified hazardous duty area to include among other places the qualified hazardous duty area if the member of the armed_forces is entitled to special pay for hostile fire or imminent danger for services performed this statute took effect on date sec_1_112-1 of the income_tax regulations states that when compensation is received for active_duty in a combat_zone the time and place of payment are irrelevant in considering whether compensation is excludable under sec_112 rather the time and place of the entitlement to compensation determine whether the compensation is excludable under sec_112 plr-111807-99 in 179_f3d_123 4th cir aff’g 110_tc_103 the 4th circuit addressed the meaning of the statutory phrase compensation received for active_service in a combat_zone it concluded that a severance payment though elected while the taxpayer served in a combat_zone was not compensation received for active_service but for the taxpayer’s agreement to resign from the navy hence sec_112 does not exclude the payment and consequently the timing rule_of sec_1_112-1 income_tax regs providing that the time and place of entitlement determine whether compensation is excludable under sec_112 has no application the rrmiip was adopted by congress effective date as part of the national defense authorization act for the report of the house committee on national security on h_r describes the nature and purpose of the program the committee is aware of the many financial hardships endured by reserve members involuntarily called to active_duty during the persian gulf war the committee recognizes the need for income protection for mobilized reserve members this section would establish an income protection insurance plan for ready reserve members the plan would provide a dollar_figure-per-month base benefit to reservists involuntarily called to active_duty in support of an operational mission during a period of war or national emergency as declared by the president the plan would be financed by premiums_paid by individual members members would be automatically enrolled for the base benefit unless the member declines to participate selects a lower benefit of half the basic_benefit or selects a greater amount up to a maximum of dollar_figure per month at additional cost 104th cong 1st sess rpt no date the purpose of the rrmiip is expressed in section a which states the insurance program shall insure members of the ready reserve against the risk of being ordered into covered_service section b states that payment shall be based solely on the insured status of a member and on the period of covered_service served by the member section b refers to election of a benefit amount section a provides that premium rates shall be established for the insurance plan and that the secretary shall prescribe the rate on the basis of the best available estimate of risk and financial exposure etc the program involved the creation of a fund to pay benefits which was to be maintained on an actuarially sound basis u s c section a if the liabilities of the fund exceeded its assets the secretary was to request the president to submit to plr-111807-99 congress a request for a special appropriation if an appropriation was not made to cover an unfunded_liability benefits were to be reduced benefits were authorized to be paid only from the fund or from additional appropriations u s c section e in addition the secretary of defense was authorized to purchase commercial insurance u s c section a coverage of individual members was terminated if they failed to make premium payments for two consecutive months u s c section a in congress enacted a supplemental appropriation bill to fund the rrmiip and to terminate the program publaw_105_85 111_stat_1729 section d of publaw_105_85 provides that payments shall be made to insured members who are serving on active_duty or have served but not received their benefits the fund was closed after the last benefit payment was made section e revrul_59_5 1959_1_cb_12 holds that unemployment benefits derived from a private fund established and contributed to by members constitute gross_income to the member when received to the extent they exceed the amount which the member personally contributed to the fund see also 35_tc_685 175_fsupp_215 d idaho amounts received from private unemployment insurance fund in excess of amounts contributed to the fund are taxable_income analysis the exclusion_from_gross_income of sec_112 applies to compensation received for active_service for any month during any part of which the member served in a combat_zone payments under the rrmiip are described in the establishing legislation as an insurance benefit intended to replace lost civilian income taxpayer elected to be covered under the rrmiip pursuant to a contractual arrangement in which benefits were based upon premiums_paid rrmiip payments therefore do not constitute compensation received for active_service but rather an insurance benefit intended to replace lost civilian income taxpayer argues that congress’ purpose in establishing the rrmiip was compensatory and that compensation includes fringe_benefits sec_61 while sec_61 defines income broadly sec_112 contains an exclusion from income it is a longstanding rule_of statutory interpretation that statutes providing exclusions from income must be construed narrowly 100_tc_124 aff’d 25_f3d_1048 6th cir citing 336_us_28 we cannot characterize an insurance benefit intended to replace civilian income for which a member cannot qualify except by paying a premium as falling within the plr-111807-99 exclusion from income for compensation received for active_service in a combat_zone being called to active_duty was a condition_precedent to receiving the benefit but the benefit was not received for active military service it was received in satisfaction of a contractual right consideration for which was the payment of premiums at a specified level the fact that congress appropriated additional money to pay benefits under the rrmiip does not change our conclusion as in so doing it was fulfilling a commitment to fund the program the waterman case provides an analogue in which a member of the armed_forces qualified for a payment while serving in a combat_zone the appellate court held that the payment while it was part of the member’s compensation was not received for service in a combat_zone and hence did not qualify for the sec_112 exclusion the special timing rule_of section b income_tax regs has no application to this case because the payments in question are not compensation_for active_service in a combat_zone waterman v commissioner supra under revrul_59_5 taxpayer is entitled to exclude from gross_income the amount of an insurance payment representing premiums which she contributed to the fund we therefore conclude that payments under the rrmiip are included in gross_income to the extent they exceed the amount which taxpayer contributed to the fund sincerely jerry e holmes chief branch office of associate chief_counsel employee_benefits exempt_organizations cc
